JULINE BROWN, Plaintiff,
v.
MONTEZ BROWN, Defendant.
No. COA04-1600
North Carolina Court of Appeals.
Filed July 5, 2005.
This case not for publication
New Hanover County, No. 96 CVD 280.
Frank Cherry, for plaintiff-appellee.
Montez Brown, pro se defendant-appellant.
LEVINSON, Judge.
The 8 September 2004 order that is the subject of this appeal accomplished the ministerial action of placing defendant back into custody to ensure all the monies required by a 14 July 2004 order were paid. The 14 July 2004 order is the subject of a corollary appeal in Brown v. Brown, ___ N.C. App. ___, ___ S.E.2d ___ (filed 5 July 2005, COA04-1189). The 8 September 2004 order was entered because defendant had not "fully purged himself for contempt of court" as adjudicated in the 14 July 2004 order. The 8 September 2004 order did not hold, once again, that defendant was in wilful violation of any court order, including the original civil judgment for child support arrearages. Rather, it merely stated that defendant was "still in wilful contempt of court" because his earlier release from custody after paying the principal sum of $12,388.48 (but not interest and attorney fees) was due to a "clerical error."
Because the 14 July 2004 order on contempt must be vacated for the reasons set forth in Brown v. Brown, ___ N.C. App. ___, ___ S.E.2d ___, it necessarily follows that the trial court was without authority to require the defendant to take the actions specified in its 8 September 2004 order. Like the order in the related appeal, the order which is the subject of this appeal must be vacated.
Vacated.
Judges McCULLOUGH and HUNTER concur.
Report per Rule 30(e).